DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

Previous Rejections
Applicants’ arguments, filed 5/26/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 


Claim Status
Claims 1-5 and 9-15 and are cancelled.
Claims 6-8 and 16-29 are pending.
Claims 6-8 and 16-17 are withdrawn.
Claims 18-29 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 18-22 and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brooks (WO 02/096202 A1; of record), in view of Schmidt (US 2005/0031707 A1), and Horie (“Inactivation and morphological changes of avian influenza virus by copper ions,” Arch Virol (2008) 153:1467–1472).
For claims 18 and 25, Brooks teaches compositions for controlling bacteria, comprising (i) a water soluble acid, and (ii) an added copper salt. Brooks teaches that this combination shows a synergistic anti-bacterial effect. Brooks teaches that acetic acid is a preferred acid (Abstract). Brooks teaches oral or topical application (pg 30, claim 15), and a mouthwash composition (pg 10, lines 21-23).
Regarding the limitation of a “buffer” in claim 18, Brooks teaches “Most preferably the acid(s) will be selected from: acetic (ethanoic), lactic ( 2-hydroxypropanoic), propionic, and formic (methanoic) or a mixture of acid(s) and acid salt(s) Pg 5: 19-21). This teaching also meets the limitation of claim 22.
For the amount of copper recited in claim 19, Brooks teaches an amount of copper ion of from 2.5 to 50 g/mL (pg 8: 30-32); because the claimed range overlaps the range disclosed by Brooks, a prima facie case of obviousness exists.
Claims 20 and 21 are product-by-process claims. Examination of product-by-process claims is discussed in MPEP 2113. This section of the MPEP states that 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

As such, even though claims 20 and 21 teach a method of preparing a copper solution, the Brooks copper ion solution comprising a water-soluble copper salt such as copper sulfate (see, for example, Example 1, pgs 12-15) meets the limitations of claims 20 and 21.
Brooks does not teach the presence of saline (sodium chloride) in the composition. Brooks also does not teach the composition as treating at least one condition caused by a virus.
Schmidt and Horie teach the missing elements of Brooks.
Schmidt teaches an invention comprising saline for a clinical or cosmetic purpose requiring direct and primary contact of the saline preparation with an external or internal surface of a living human or animal tissue or organ (pg 1, [0020]). Schmidt teaches the saline solution can contain buffering agents (pg 4, [0033]). Schmidt teaches the saline solutions can contain antimicrobial agents (pg 4, [0032]). Schmidt further teaches the saline solution can be incorporated into carriers including hydrogels, foams, and pastes (pg 4, [0031]).
Horie teaches influenza virus is inactivated at concentrations of either CuCl2 or CuSO4 of 25 micromolar and above (pg 1470, right column, “Discussion”), overlapping the claimed range of claim 19 and the range taught by Brooks. This teaching also reads on claims 27 and 29.                                                                                                                                                                        
Claims 26 and 28 are drawn to the intended use of the compositions recited in claims 18 and 25. It is the position of the Examiner that all of the limitations of claims 18 and 25, respectively, are taught by the combination of Brooks, Schmidt, and Horie as set forth above, and the limitations recited in claims 26-29 do not result in a structural difference in the instantly claimed compositions. As discussed in MPEP 2111.02(II), when the body of a claim defines a structurally complete invention a statement of a purpose or intended use for the invention is not a claim limitation.
The skilled artisan would have expected success in using Schmidt’s saline as the carrier for the combination of copper ions and acetic acid/acetate buffer taught by Brooks since Schmidt teaches that saline solution is an effective carrier for a pharmaceutical formulation that contacts an external or internal surface of a living human or animal tissue or organ, and that the saline solution can contain buffering agents and antimicrobial agents.
 While the limitation of a “composition for treating at least one condition caused by a virus” is a statement of intended use, the skilled artisan would have expected the composition taught by the combination of Brooks and Schmidt to be effective for treating a viral condition because Horie teaches that a copper ion composition comprising the amount of copper ion taught by Schmidt as effective as an antimicrobial, an amount that overlaps the effective concentration as set forth in the instant specification and claims, is also effective in killing influenza virus.
 
2) Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brooks (cited above), in view of Schmidt (cited above), Horie (cited above), and Oronsky (US 2008/0312583 A1), as evidenced by the online document “VersaBase Cream, PCCA (RX) Ingredients and Reviews” (downloaded 6/3/2022 from https://www.skinsafeproducts.com/versabase-cream-rx-pcca; cited herein as “VersaBase Cream”).
The teachings of Brooks, Schmidt, and Horie are discussed above. 
The combination of Brooks, Schmidt, and Horie does not teach the limitations of claim 23 regarding a base, nor the limitations of claim 24.
Oronsky teaches the missing elements of the combination of Brooks, Schmidt, and Horie.
Oronsky teaches topical compositions having as the active ingredient a lipid, fatty acid ester, natural wax, sterol, and combinations, referred to as a "lipophilic vehicle" and methods of use, have been developed for the amelioration or prevention of pain or the sequelae of pain. Oronski teaches the composition may be in the form of a cream (Abstract). Oronski teaches that antimicrobial agents can be incorporated in the composition (pg 3, [0032]). Oronski teaches a useful lipophilic vehicle is VersaBase Cream, formulated by the Professional Compounding Centers of America (pg 3, [0037]). As disclosed in the cited evidentiary document “VersaBase Cream” (pg 4), the product contains each of the elements set forth in the claim, namely water, tocopheryl acetate, disodium EDTA, cyclopentasiloxane, aloe barbadensis (aloe vera) leaf juice, emulsifying wax, ethylhexyl stearate, methylchloroisothiazolinone, methylisothiazolinone, and sorbitol. 
The person of ordinary skill would have had a reasonable expectation of success in selecting Oronsky's VersaBase Cream as the vehicle for the composition taught by the combination of Brooks, Schmidt, and Horie since Oronski teaches VersaBase Cream is useful for the topical application of antimicrobials and, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Obviousness-type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based Terminal Disclaimer may be filled out completely online using web-screens.  An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 18-29 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over each of claim 1 of U.S. Patent No. 11,318,089; claim 1 of U.S. Patent No. 11,007,143; claim 1 of U.S. Patent No. 11,000,545; claim 1 of U.S. Patent No. 11,298,316; and claim 1 of U.S. Patent No. 10,398,733, respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a version of the instant claims, namely a solution comprising copper ions, saline, and a buffer, and thus read on the instant claims. While the claims of the co-pending applications do not recite a composition for “treating at least one condition caused by a virus,” this limitation is considered a statement of intended use since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose of intended use of the invention, rather than any distinct definition of any of the claimed inventions limitations.  See MPEP 2111.02(II).

Response to Arguments Dated 5/26/2022 
Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection.  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612